 

Exhibit 10.1

 



AMENDMENT NO. 1

TO

AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of August 3, 2018 to the
Amended and Restated Advisory Agreement, dated as of March 8, 2012 (the
“Agreement”), by and between Rich Uncles Real Estate Investment Trust I (the
“Company”), and BrixInvest, LLC (the “Advisor”).

 

AMENDMENT

 

Paragraph (a) of Section 9 of the Agreement is hereby amended and restated in
its entirety to read in full as follows:

 

“(a)       Asset Management Fee. The Company shall pay to the Advisor as
compensation for the advisory services rendered to the Company under Paragraph 3
above, a monthly fee in an amount equal to 0.05% of the Company’s Average
Invested Assets (the “Asset Management Fee”), as of the end of the preceding
month. The Asset Management Fee shall be payable monthly on the last business
day of such month. The Asset Management Fee, which will not exceed fees which
are competitive for similar services in the same geographic area, may or may not
be taken, in whole or in part as to any year, in the sole discretion of the
Advisor. All or any portion of the Asset Management Fee not taken as to any
fiscal year shall be deferred without interest and may be taken in such other
fiscal year as the Advisor shall determine.”

 

No other term or provision of the Agreement shall be deemed amended, changed or
modified except as set forth above.

 

IN WITNESS WHEROF, the undersigned have executed this Amendment as of the date
first set forth above.

 

Rich Uncles Real Estate Investment Trust I BrixInvest, LLC        

By:

/s/ RAYMOND J. PACINI

By:





/s/ HAROLD HOFER   Raymond J. Pacini   Harold Hofer   Chief Financial Officer  
Manager

 



1

 